Citation Nr: 1426860	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-32 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right thumb tendonitis with x-ray findings of minimal hypertrophic changes at first metacarpophalangeal (MCP) joint, except for a period of a temporary total evaluation from January 27 to February 28, 2010.

2.  Entitlement to an initial compensable evaluation for a right thumb surgical scar, associated with right thumb tendonitis, post-arthrodesis of MCP joint.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, that granted service connection for the right thumb disability.  The evaluation was noncompensable.  During the pendency of the appeal, an April 2010 rating decision assigned a 100 percent evaluation under 38 C.F.R. § 4.30 for the period from January 27 to February 28, 2010.  An October 2012 rating decision granted service connection for the right thumb surgical scar, with a noncompensable evaluation from January 27, 2010.  

The Board finds that the October 2012 rating decision is part of the appeal of the Veteran's original claim.  Like the April 2010 rating decision, the October 2012 rating decision compensates the Veteran for symptoms stemming from his service-connected right thumb tendonitis.  Thus, the issue of entitlement to an initial compensable evaluation for a right thumb surgical scar, associated with right thumb tendonitis, post-arthrodesis of MCP joint, is properly before the Board.  

The issue of entitlement to an initial compensable evaluation for right thumb tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible lay evidence demonstrates that the Veteran's right thumb surgical scar, associated with right thumb tendonitis, post-arthrodesis of MCP joint, is painful; the competent medical evidence, and competent and credible lay evidence, does not demonstrate that the Veteran has three or more scars associated with right thumb tendonitis, post-arthrodesis of MCP joint.  


CONCLUSION OF LAW

The criteria for a 10 percent initial evaluation, but not higher, for right thumb surgical scar, associated with right thumb tendonitis, post-arthrodesis of MCP joint, have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7805 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation assigned following a grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA did advise the Veteran of what is necessary to obtain the maximum benefits allowed by the evidence and the law for the claimed disability.  The October 2012 rating decision set forth the relevant law concerning the evaluation of scars under Diagnostic Code 7805.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an increased initial evaluation for the claimed disability.  

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA medical records and the transcript of a March 2013 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  

The Veteran was provided a VA examination in September 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination is adequate.  It included a review of the Veteran's claims file.  It considered all of the pertinent evidence of record, including the statements of the Veteran, and provided a rationale for any opinion offered.  The examiner considered the Veteran's medical history, described the Veteran's disability in sufficient detail and fully described the functional effects caused by the Veteran's disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Accordingly, the Board finds that VA's duty to assist has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that his right thumb scar warrants an increased evaluation.  During the hearing, he testified that it results in pain and tenderness.  

Disability evaluations are determined by comparing a veteran's present symptoms with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Veteran's disability is evaluated under Diagnostic Code 7805 for scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802 and 7804.  Diagnostic Code 7805 relates that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 should be evaluated under an appropriate Diagnostic Code.  

Respectively, Diagnostic Codes 7800, 7801 and 7802 address scars or disfigurement of the head, face or neck; burn scars or scars due to other causes, not of the head, face or neck, that are deep and nonlinear; and burn scars or scars due to other causes, not of the head, face or neck, that are superficial and nonlinear.  Thus, these Diagnostic Codes do not apply to the Veteran's claim.  

Diagnostic Code 7804 provides that one or two scars that are unstable or painful warrant a 10 percent evaluation.  This is the highest evaluation provided for one or two scars under this Diagnostic Code.  A higher evaluation requires three or four unstable or painful scars.  

Based on a thorough review of the evidence, the Board finds that the evidence supports an initial 10 percent evaluation under Diagnostic Code 7804.  However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent.

During the March 2013 hearing, the Veteran offered credible testimony that his right thumb scar resulted in pain and tenderness.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Board is aware that the September 2010 VA examination report does not address whether the Veteran's right thumb scar is tender or painful.  However, an examiner's silence is insufficient to show a lack of symptomatology; the examiner must specifically address the alleged disorder.  Wisch v. Brown, 8 Vet. App. 139, 140 (1995).  Moreover, the Veteran testified that the September 2010 VA examiner did not ask him if the scar was tender or painful.  

However, the preponderance of the evidence is against an initial evaluation in excess of 10 percent.  The Veteran does not allege, and the evidence does not show, that he has more than one painful right thumb surgical scar.  A higher evaluation requires three or four unstable or painful scars.  Diagnostic Code 7804.  

The Board is aware of the Veteran's general contentions.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone, supra.  Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In general a veteran is not, however, competent to identify a specific level of disability of his or her disability according to the appropriate diagnostic code.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).

In this case, the Veteran is competent to report any symptoms that would require only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  Again, he has not asserted that his disability results in any criteria warranted for an initial evaluation in excess of 10 percent (i.e., three or more unstable or painful scars).

The Board also finds that the discussion above reflects that the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected disability.  The record shows that the Veteran's disability results in pain and tenderness, which are addressed by the rating criteria.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The Board finds that the record does not raise a claim of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not asserted, and the evidence does not show, that his disability renders him unable to secure and follow a substantially gainful occupation.    

In sum, the evidence supports a 10 percent initial evaluation for right thumb surgical scar, associated with right thumb tendonitis, post-arthrodesis of MCP joint.  The preponderance of the evidence is against an initial evaluation in excess of 10 percent for this disability.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

A 10 percent initial evaluation, but not higher, is granted for right thumb surgical scar, associated with right thumb tendonitis, post-arthrodesis of MCP joint, subject to the rules and regulations governing the award of monetary benefits.


REMAND

A preliminary review of the record indicates that the claim for an initial compensable evaluation for right thumb tendonitis requires additional development.  

It appears that the record before the Board is incomplete with respect to VA treatment records.  During the hearing, the Veteran testified that he received treatment at the VA Medical Center (VAMC) in Salem, Virginia.  He also stated that he had an appointment for his right thumb later that day.  However, the most recent VA treatment record before the Board is dated August 30, 2012.  

VA has a duty to assist the appellant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c)(2).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

During the hearing, the Veteran also stated that he his right thumb tendonitis was painful and that VA treatment records showed limitation of right thumb motion.  However, the report of the September 2010 VA examination related that the Veteran's right thumb had no limitation of motion.  The report also failed to note that the Veteran's right thumb was painful. 

In light of the Veteran's credible testimony as to his limitation of right thumb motion and the inconsistency between his testimony as to the severity of his symptoms and the findings in the VA examination report, the Board finds that the VA examination report is inadequate.  As a result, additional development is required.  See Barr, 21 Vet. App. at 311.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record copies of all outstanding VA medical records, to include those from the Salem, Virginia, VAMC dated after August 30, 2012.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and current level of severity of the Veteran's service-connected right thumb tendonitis with x-ray findings of minimal hypertrophic changes at first MCP joint.  The claims file and all relevant records from the Veteran's eFolders must be made available to the examiner.  

The examiner is requested to address the Veteran's right thumb range of motion, as well as any functional loss due to pain, weakness, excess fatigability, or incoordination.  The examiner is also requested to address any limitation of right thumb motion shown in treatment records, as well as the Veteran's own assertions as to pain and limitation of right thumb motion.

A complete rationale for all opinions expressed must be provided.  

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


